Citation Nr: 1028194	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  97-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected nicotine dependence.  

2.  Entitlement to an effective date earlier than February 15, 
1997, for the award of a combined 50 percent rating for the 
Veteran's service-connected disabilities.  

3.  Entitlement to an effective date earlier than April 10, 2000, 
for the award of a combined 60 percent rating for the Veteran's 
service-connected disabilities.  

4.  Entitlement to educational benefits for the Veteran's 
dependent child from January 22, 2002, to January 22, 2010.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
from April 1998, October 2001, and June 2007 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hypertension; granted a combined 50 
percent rating for the Veteran's service-connected disabilities, 
effective February 15, 1997; granted a combined 60 percent rating 
for the Veteran's service-connected disabilities, effective April 
10, 2000; and denied entitlement to educational benefits for the 
Veteran's dependent child from January 22, 2002, to January 22, 
2010.  The Veteran testified before the Board in March 1999 and 
August 2009.  The Board remanded these claims for additional 
development in September 2001, June 2003, May 2005, September 
2005, and October 2008.  

In a July 1999 decision, the Board denied the Veteran's claim for 
service connection for hypertension.  The Veteran appealed the 
Board decision to the United States Court of Appeals for Veterans 
Claims.  A March 2001 Order of the Court remanded the claim for 
readjudication in accordance with the Court's decision.  

The issue of entitlement to educational benefits for the 
Veteran's dependent child from January 22, 2002, to January 22, 
2010, is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current hypertension first manifested after his 
separation from service, is unrelated to his service or to any 
incident therein, and is not shown to be the result of or 
aggravated by the service-connected nicotine dependence.  

2.  The Veteran's compensable service-connected disabilities of 
chronic right calf muscle strain (20 percent disabling), 
residuals of a right ankle injury (20 percent disabling), a low 
back condition (20 percent disabling), and right knee arthritis 
(10 percent disabling) warranted a combined 50 percent rating, 
effective February 15, 1997.   

3.  The Veteran's compensable service-connected disabilities of 
chronic right calf muscle strain (20 percent disabling), 
residuals of a right ankle injury (20 percent disabling), a low 
back condition (20 percent disabling), right knee arthritis (10 
percent disabling), and bilateral pes planus (10 percent 
disabling) warranted a combined 60 percent rating, effective 
April 10, 2000.   


CONCLUSIONS OF LAW

1.  The Veteran's current hypertension was not incurred in or 
aggravated by his active service, and is not proximately due to 
or the result of service-connected nicotine dependence.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  

2.  The criteria for an effective date earlier than February 15, 
1997, for the award of a combined 50 percent rating for the 
Veteran's service-connected disabilities have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2009).  

3.  The criteria for an effective date earlier than April 10, 
2000, for the award of a combined 60 percent rating for the 
Veteran's service-connected disabilities have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, such as 
cardiovascular disease, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was either 
caused by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he is entitled to service connection on 
a secondary basis for his hypertension because the disability is 
due to his service-connected nicotine dependence.

At an October 2006 VA examination, the Veteran reported a history 
of hypertension that began in the 1990s.  He stated that he had 
been on medication since that time with intermittent elevated 
blood pressure that had apparently been somewhat difficult to 
control over the years.  The Veteran maintained that he had a 
history of 40 years of smoking cigarettes and stated that he had 
quit smoking in August 2002 after suffering a heart attack.  The 
examiner noted that the Veteran had a history of heart disease 
and high blood pressure in both of his parents and a history of 
heart disease in his siblings.  The examiner also indicated that 
the Veteran was an obese male with a history of hyperlipidemia.  
Examination revealed that the Veteran had blood pressure readings 
of 158/92 and 160/98 in the right arm and blood pressure readings 
of 154/96 and 150/90 in the left arm.  The Veteran was diagnosed 
with essential hypertension.  The examiner noted that the Veteran 
had begun smoking in about 1958, shortly after joining military 
service, but also observed that the Veteran had continued to 
experience problems with intermittent elevated blood pressure 
even after he quit smoking.  His blood pressure was found to be 
130/98 in September 2002, 150/90 in September 2003, 146/98 in 
January 2004, 130/82 in June 2004, 134/90 in June 2005, 144/90 in 
July 2005 and August 2005, 140/80 in April 2006, and 124/80 in 
September 2006.  The examiner opined that the Veteran's 
hypertension was not as likely as not directly related to or 
caused by his nicotine dependence.  The examiner reasoned instead 
that the Veteran's family history of high blood pressure, 
continued experience of high blood pressure after the cessation 
of smoking, and risk factors of obesity and a history of 
hyperlipidemia put him at risk for hypertension.        

In an April 2008 VHA opinion, an expert cardiologist reviewed the 
Veteran's extensive claims file.  The cardiologist noted the lack 
of evidence of hypertension during the Veteran's period of 
service.  The cardiologist also observed that the Veteran began 
smoking after joining the service and quit smoking in 2002 after 
he had a myocardial infarction.  The cardiologist noted that the 
Veteran was first diagnosed with hypertension in 1981 but stated 
that was likely to be episodic, situational, or related to 
"white coat hypertension."  The cardiologist found instead that 
the Veteran's hypertension had been a clinical problem and 
treated since the mid-1990s.  The cardiologist opined that it was 
less likely than not that the Veteran's chronic hypertension 
initially manifested during service or was in any way causally 
related to active service.  The cardiologist further concluded 
that although it was more than likely that the treatment of the 
Veteran's ischemic heart disease would have improved his 
hypertension, the Veteran's hypertension was less likely than not 
related to or aggravated by his ischemic heart disease or 
myocardial infarction.  The cardiologist also opined that the 
Veteran's hypertension was less likely than not due to or 
aggravated by his service-connected nicotine dependence or any of 
his other service-connected disabilities.  

The cardiologist reasoned that it was less than likely that the 
Veteran's hypertension had begun in service when he was under 25 
years of age because uncontrolled hypertension in one who is 
under 25 years of age would have caused hypertensive 
cardiomyopathy or renal dysfunction.  However, the Veteran's EKG 
revealed no left ventricular hypertrophy, and he had normal serum 
creatinine (renal function).  Additionally, the cardiologist 
found that it was very likely that the Veteran's non-specific 
symptoms prior to separation from service were not due to 
hypertension.  The cardiologist stated that it was very likely 
that the Veteran's hypertension was essential in etiology, which 
meant that the cause was unknown.  The cardiologist explained 
that was the most common form of hypertension and that it went 
along with the Veteran's family history of hypertension and his 
obesity, which was a well-recognized risk factor for 
hypertension.  Regarding whether the Veteran's hypertension was 
related to his nicotine dependence, the cardiologist maintained 
that smoking was not recognized as a risk factor for hypertension 
because smoking and hypertension existed as epiphenomena and 
there was no cause and effect relationship.  The cardiologist 
reported that most studies showed that habitual and heavy smokers 
actually had lower blood pressure than non-smokers due to the 
decreased body weight in smokers and the effect of some 
vasodilators in tobacco smoke.  The cardiologist stated that when 
smokers quit smoking, their blood pressure rose along with their 
increase in body weight.  The cardiologist further explained that 
ischemic heart disease did not cause hypertension and that 
instead, hypertension was one of the risk factors for ischemic 
heart disease.   

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the October 2006 and April 2008 
medical opinions finding that the Veteran's hypertension is not 
related to the Veteran's service-connected nicotine dependence 
are probative and persuasive based on the examiners' thorough and 
detailed examinations of the Veteran and his claims file and the 
adequate rationale provided for the opinions.  In addition, there 
are no contrary competent medical opinions of record.  
Accordingly, the Board finds that service connection for the 
Veteran's hypertension, as secondary to his service-connected 
nicotine dependence, is not warranted because the competent 
evidence does not show that any hypertension is due to or 
aggravated by the nicotine dependence.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for 
hypertension.

Service medical records are negative for any complaints or 
treatment for hypertension.  On separation examination in 
September 1961, the Veteran's blood pressure was recorded as 
110/90.  

Post-service VA and private medical records dated from April 1996 
to April 2008 show that the Veteran received intermittent 
treatment for hypertension.  

The Veteran testified before the Board at a travel board hearing 
in March 1999.  Testimony revealed that the Veteran began smoking 
in 1958 during his period of active service.  He testified that 
he smoked for 35 years after he was discharged from service in 
1961.  He reported that he developed an addiction to nicotine 
during his period of service.  

On VA examination in November 2002, the Veteran reported that he 
was not sure when exactly he had been diagnosed with hypertension 
but stated that he had been recently taking medication for it.  
The examiner noted that from the records, it appeared that the 
Veteran had only been diagnosed with hypertension during the 
previous year.  The examiner noted that the Veteran's blood 
pressure had been 126/78 in July 2000, 114/76 in May 2001, 142/90 
in February 2002, and 142/84 in September 2002.  The Veteran was 
diagnosed with mild hypertension that was under treatment.  

At an October 2006 VA examination, the Veteran reported a history 
of hypertension that began in the 1990s.  He stated that he had 
been on medication since that time with intermittent elevated 
blood pressure that had apparently been somewhat difficult to 
control over the years.  The Veteran maintained that he had a 
history of 40 years of smoking cigarettes and stated that he had 
quit smoking in August 2002 after suffering a heart attack.  The 
examiner noted that the Veteran had a history of heart disease 
and high blood pressure in both of his parents and a history of 
heart disease in his siblings.  The examiner also indicated that 
the Veteran was an obese male with a history of hyperlipidemia.  
Examination revealed that the Veteran had blood pressure readings 
of 158/92 and 160/98 in the right arm and blood pressure readings 
of 154/96 and 150/90 in the left arm.  The Veteran was diagnosed 
with essential hypertension.  The examiner noted that the Veteran 
had begun smoking in about 1958, shortly after joining military 
service, but also observed that the Veteran had continued to 
experience problems with intermittent elevated blood pressure 
even after he quit smoking.  His blood pressure was found to be 
130/98 in September 2002, 150/90 in September 2003, 146/98 in 
January 2004, 130/82 in June 2004, 134/90 in June 2005, 144/90 in 
July 2005 and August 2005, 140/80 in April 2006, and 124/80 in 
September 2006.  The examiner opined that the Veteran's 
hypertension was not as likely as not directly related to or 
caused by his nicotine dependence.  The examiner reasoned instead 
that the Veteran's family history of high blood pressure, 
continued experience of high blood pressure after the cessation 
of smoking, and risk factors of obesity and a history of 
hyperlipidemia put him at risk for hypertension.

In an April 2008 VHA opinion, an expert cardiologist reviewed the 
Veteran's entire claims file.  The cardiologist noted the lack of 
evidence of hypertension during the Veteran's period of service.  
The cardiologist also observed that the Veteran began smoking 
after joining the service and quit smoking in 2002 after he had a 
myocardial infarction.  The cardiologist noted that the Veteran 
was first diagnosed with hypertension in 1981 but stated that 
this was likely to be episodic, situational, or related to 
"white coat hypertension."  The cardiologist found instead that 
the Veteran's hypertension had been a clinical problem and 
treated since the mid-1990s.  The cardiologist opined that it was 
less likely than not that the Veteran's chronic hypertension 
initially manifested during service or was in any way causally 
related to active service.  The cardiologist further concluded 
that although it was more than likely that the treatment of the 
Veteran's ischemic heart disease would have improved his 
hypertension, the Veteran's hypertension was less likely than not 
related to or aggravated by his ischemic heart disease or 
myocardial infarction.  The cardiologist also opined that the 
Veteran's hypertension was less likely than not due to or 
aggravated by his service-connected nicotine dependence or any of 
his other service-connected disabilities.  

The cardiologist reasoned that it was less than likely that the 
Veteran's hypertension had begun in service when he was under 25 
years of age because uncontrolled hypertension in one who is 
under 25 years of age would have caused hypertensive 
cardiomyopathy or renal dysfunction.  However, the Veteran's EKG 
revealed no left ventricular hypertrophy, and he had normal serum 
creatinine (renal function).  Additionally, the cardiologist 
found that it was very likely that the Veteran's non-specific 
symptoms prior to separation from service were not due to 
hypertension.  The cardiologist stated that it was very likely 
that the Veteran's hypertension was essential in etiology, which 
meant that the cause was unknown.  The cardiologist explained 
that this was the most common form of hypertension and that it 
went along with the Veteran's family history of hypertension as 
well as his obesity, which was a well-recognized risk factor for 
hypertension.  Regarding whether the Veteran's hypertension was 
related to his nicotine dependence, the cardiologist maintained 
that smoking was not recognized as a risk factor for hypertension 
because smoking and hypertension existed as epiphenomena and 
there was no cause and effect relationship.  The cardiologist 
reported that most studies showed that habitual and heavy smokers 
actually had lower blood pressure than non-smokers due to the 
decreased body weight in smokers as well as the effect of some 
vasodilators in tobacco smoke.  The cardiologist stated that when 
smokers quit smoking, their blood pressure rose along with their 
increase in body weight.  The cardiologist further explained that 
ischemic heart disease did not cause hypertension and that 
instead, hypertension was one of the risk factors for ischemic 
heart disease.   

The Board finds that the October 2006 and April 2008 medical 
opinions finding that the Veteran's hypertension is not related 
to the Veteran's service-connected nicotine dependence or to his 
period of active service are probative and persuasive based on 
the examiners' thorough and detailed examinations of the Veteran 
and the adequate rationale provided for the opinions.  In 
addition, the Veteran has not provided any contrary competent 
medical evidence to rebut the opinions against the claim or 
otherwise diminish their probative weight.  Wray v. Brown, 7 Vet. 
App. 488 (1995).    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds 
that the evidence is against a finding of a direct nexus between 
military service and the Veteran's current hypertension.  The 
evidence is also against a finding that the hypertension is a 
result of the Veteran's service-connected nicotine dependence.  

In addition, no hypertension is shown to have manifested to a 
compensable degree within one year following separation from 
service.  For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is predominantly 
160 or greater with a diastolic pressure of less than 90.  
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).  However, 
a 10 percent rating is warranted for hypertension only when the 
diastolic pressure is predominantly 100 or more, or; the systolic 
pressure is predominantly 160 or more, or; the minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  The 
Veteran's blood pressure reading of 110/90 on separation 
examination in September 1961 indicated a diastolic pressure of 
90, which though an elevated reading, was not diagnosed as 
hypertension.  Furthermore, two VA physicians did not find a 
diagnosis of hypertension to be warranted during the Veteran's 
service and did not relate any current hypertension to his 
service.  The evidence does not show diastolic blood pressure 
readings of predominantly 100 or more or that the Veteran took 
medication to control hypertension during the first year 
following his separation from service.  Therefore, presumptive 
service connection for hypertension is not warranted.

The Veteran contends that his current hypertension is related to 
his active service.  However, as a layperson, he is not competent 
to give a medical opinion on diagnosis, causation, or aggravation 
of a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Therefore, the Veteran can testify to that which he 
is competent to observe, but he is not competent to provide a 
medical diagnosis for any hypertension or to relate any 
hypertension medically to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first objective post-service evidence 
of the Veteran's hypertension is in April 1996, approximately 35 
years after his separation from service.  In view of the lengthy 
period without treatment, the evidence is against a finding of a 
continuity of symptomatology, and that weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's hypertension developed in 
service.  Therefore, the Board concludes that the hypertension 
was not incurred in or aggravated by service, and did not 
manifest to a compensable degree within one year following 
separation from service.  In addition, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's hypertension is proximately due to, the result of, or 
aggravated by his service-connected nicotine dependence.  As the 
preponderance of the evidence is against the claim for service 
connection, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Dates For Awards of a Combined 50 Percent 
Rating and a Combined 60 Percent Rating for the Veteran's 
Service-Connected Disabilities

The Veteran contends that he should have received a combined 70 
percent disability rating for his service-connected disabilities, 
effective February 15, 1997.  He further alleges that he should 
have received a combined 80 percent disability rating for his 
service-connected disabilities, effective April 10, 2000.  

Combined disability ratings, however, are not calculated by 
simply adding the percentage ratings of a Veteran's service-
connected disability ratings.  Rather, they are calculated 
through the application of a combined ratings table, which 
considers the individual's efficiency based on his or her 
individual disabilities.  See 38 C.F.R. § 4.25 (2009).  The 
Veteran's service-connected disabilities are arranged in order of 
severity, and evaluations are combined using the prescribed 
figures in the Combined Ratings Table.  38 C.F.R. § 4.25 (2009).  

Prior to an October 2001 rating decision, the Veteran was 
service-connected for chronic right calf muscle strain, rated as 
20 percent disabling, effective September 13, 1991; residuals of 
a right ankle injury, rated as 20 percent disabling, effective 
February 1, 1989; and right knee arthritis, rated as 10 percent 
disabling, effective September 13, 1991.  Applying the Combined 
Ratings Table, the Veteran's 20 percent rating (chronic right 
calf muscle strain) combined with another 20 percent rating 
(residuals of a right ankle injury) combined with a 10 percent 
rating (right knee arthritis) yields a total combined rating of 
40 percent, effective September 13, 1991.  38 C.F.R. § 4.25 
(2009).    

In an October 2001 rating decision, the RO granted service 
connection and assigned a 20 percent disability rating for a low 
back condition, effective February 15, 1997, and a 10 percent 
disability rating for bilateral pes planus, effective April 10, 
2000.  

Applying the Combined Ratings Table, the Veteran's 20 percent 
rating (chronic right calf muscle strain) combined with another 
20 percent rating (residuals of a right ankle injury) combined 
with another 20 percent rating (low back condition) combined with 
a 10 percent rating (right knee arthritis) yields a total 
combined rating of 50 percent, effective February 15, 1997.  38 
C.F.R. § 4.25 (2009).    

Applying  the Combined Ratings Table, the Veteran's 20 percent 
rating (chronic right calf muscle strain) combined with another 
20 percent rating (residuals of a right ankle injury) combined 
with another 20 percent rating (low back condition) combined with 
a 10 percent rating (right knee arthritis) combined with another 
10 percent rating (bilateral pes planus) yields a total combined 
rating of 60 percent, effective April 10, 2000.  38 C.F.R. § 4.25 
(2009).    

The evidence clearly shows that the Veteran was entitled to a 50 
percent combined rating for his service-connected disabilities, 
effective February 15, 1997, and a 60 percent combined rating for 
his service-connected disabilities, effective April 10, 2000, 
because those are the combined ratings dictated by the 
application of the combined rating table.  38 C.F.R. § 4.25 
(2009).  Where the law and not the evidence is dispositive of the 
issues before the Board, the claims are denied because of the 
absence of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of 
the evidence is against the Veteran's claims for higher combined 
ratings, and those claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003; rating decisions 
in April 1998 and October 2001; statements of the case in 
September 1998 and November 2002; and supplemental statements of 
the case in January 2003 and May 2007.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the June 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim for 
service connection for hypertension.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertension, to include as secondary to 
service-connected nicotine dependence, is denied.  

An effective date earlier than February 15, 1997, for the award 
of a combined 50 percent rating for the Veteran's service-
connected disabilities, is denied.  

An effective date earlier than April 10, 2000, for the award of a 
combined 60 percent rating for the Veteran's service-connected 
disabilities, is denied.  


REMAND

Additional development is needed prior to further disposition of 
the claim for entitlement to educational benefits for the 
Veteran's dependent child from January 22, 2002, to January 22, 
2010.  VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).      

For the purposes of educational assistance under 
38 U.S.C. Chapter 35, the child or surviving spouse of a Veteran 
will have basic eligibility if the following conditions are met: 
(1) the Veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the Veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence at 
the date of the Veteran's death; or (4) the Veteran died as a 
result of a service-connected disability.  38 U.S.C.A. §§ 3500, 
3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021 (2009). 

The term "total disability permanent in nature" means any 
disability rated total for the purposes of disability 
compensation which is based upon an impairment reasonably certain 
to continue throughout the life of the disabled person.  
38 U.S.C.A. § 3501 (a)(8) (West 2002).  

The Veteran contends that his dependent child is entitled to 
Chapter 35 educational assistance because the Veteran is 
permanently and totally disabled due to his service-connected 
disabilities.  In support of his claim, the Veteran submitted an 
August 2002 letter from his private treating physician.  The 
physician reported that he had been the Veteran's family 
physician for many years and that he was aware of and treated the 
Veteran's medical conditions.  The physician opined that any of 
the conditions for which the Veteran was being treated would 
qualify him as being totally and permanently disabled.  However, 
it is unclear to the Board whether the Veteran's service-
connected disabilities, without consideration of his non-service-
connected disabilities, rendered him totally and permanently 
disabled.  Because a VA examiner has not specifically opined as 
to whether or not the Veteran is totally and permanently disabled 
due to his service-connected disabilities alone, the Board finds 
that an examination and opinion addressing this issue is 
necessary in order to fairly decide the merits of the Veteran's 
claim.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to ascertain the severity of 
his service-connected disabilities.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities, both singly and 
jointly.  The claims folder should be 
reviewed by the examiner and the 
examination report should note that 
review.
Specifically the examiner should provide 
the following information:

(a)  The examiner should opine as to 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
service-connected disabilities 
(chronic right calf muscle strain, 
residuals of a right ankle injury, 
right knee arthritis, low back 
condition, bilateral pes planus, 
ischemic heart disease, and nicotine 
dependence), without consideration of 
his non-service-connected 
disabilities, currently render him 
totally and permanently disabled.  
 
(b)  If the Veteran is found to 
currently be totally and permanently 
disabled, the examiner should opine as 
to the date on which the Veteran 
became totally and permanently 
disabled.

2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans  


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


